DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2019 and 09/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note: In the IDS filed on 09/22/2020, references NPL14, NP15 have been modified to indicate the number of pages and reference NPL27 has been modified to indicate the proper number of pages.
Drawings
The drawings filed on 12/26/2019 are accepted by the Examiner.
Specification
The disclosure filed on 12/26/2019 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-20 are allowed if the above objections are overcome.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, extracting features from an input by a feature extractor, processing the features by transfer layers configured as a deep neural network to produce a transfer output, classifying the input with a label by a label predictor implemented as a deep neural network, based on the transfer output, classifying the input as either a labeled source input or an unlabeled target input by a domain classifier, and back propagating a loss at the domain classifier to the domain classifier and the transfer layers, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Santillán Perez (US 20210201152 A1) discloses domain adaptation of deep neural networks.
Wierzynski (US 20170024641 A1) discloses transfer learning in neural.
Singh (US 20190325861 A1) discloses systems and methods for automatic speech recognition using domain adaptation techniques.
Carvalho (US 20200167325 A1) discloses detecting duplicated questions using reverse gradient adversarial domain adaptation.
Zhong (US 11170789 B2) discloses attentive adversarial domain-invariant training.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636